-El Juez Asociado Sb. Audrey
emitió la opinión del tribunal.
En 19 de agosto de 1911 los esposos Parker, dueños de una finca denominada Río Hondo, radicada en Bayampn, consti-tuyeron sobre ella a favor de Antonio Monroig Obrador, ca-sado con Doña Consuelo Falbe, sus lierederos, sucesores, representantes y cesionarios, el derecho de servidumbre per-petua de paso de ferrovía, para utilizar la cual, Monroig ten-dría el derecho de construir una vía férrea sobre una faja de terreno de cinco metros, de ancho en esa finca, faja de terreno que fué descrita en la siguiente manera: ‘ ‘ * * * partiendo del antiguo camino donde el mismo cruza la .carretera de Comerío en dirección al sur en una extensión de trescientos pies; de aquí a una distancia no menos de cien pies de una ciénaga con rumbo al suroeste hasta encontrarse con las ori-llas del Río Hondo; y de aquí con rumbo oeste siguiendo el río hasta llegar a una ciénaga, cruzando aquél y ésta en direc-ción sur, hasta encontrarse con la colindancia de Luis Medina. ’ ’
La servidumbre fué concedida por el precio de $100 reci-bidos de Monroig, siendo sus condiciones, que éste indemni-zara a los esposos Parker, los daños y perjuicios que puedan sufrir en sus cañas por el arrastre y conducción de materia-les para el establecimiento de la vía; que si en el futuro se construye un tranvía eléctrico o trolley que atraviese la finca paralelamente al camino de Comerío, consentirá Monroig en que tal vía cruce la del ferrocarril que se construye en la faja de terreno sobre la que se establece la servidumbre; que Mon-roig utilizará la vía con el fin de conducir cañas de azúcar de su propiedad o de sus colonos, así como el material ro-dante para el sostenimiento de la vía a la Central Juanita de Bayamón; y por último, que si Monroig o sus herederos, sucesores, cesionarios o, representantes, dejaren de utilizar la servidumbre con el. fin indicado, ésta quedará nula y el te-*825rreno volverá a ser ocupado por el Señor Parker o sus suce-sores en interés. Presentado ese documento al registro de la propiedad para su inscripción, fue denegada en 28 de septiem-bre de 1911, por el motivo de que, tratándose de una servidum-bre predial, no se determina ni describe la finca dominante.
Posteriormente en 17 de diciembre de 1912 Antonio Mon-roig Obrador, también por ante notario, otorgó un acta en la que, después de hacer referencia al anterior documento, expuso que por un olvido involuntario no se había hecho la descripción del predio dominante en el antes mencionado do-cumento, lo que hacía por el acta, y al efecto describió como tal la hacienda Central Juanita. Presentado nuevamente al registro el anterior documento y el acta aclaratoria, el regis-trador negó la inscripción, por los motivos que aparecen de la siguiente nota:
“Denegada la inscripción del precedente documento con vista del acta aclaratoria número 75, fecha 17 de diciembre.de 1912, en que se describe la hacienda Central Juanita, como predio dominante, por los defectos insubsanables siguientes: Primero, porque desde la fecha de la escritura de constitución de servidumbre se han efectuado las segregaciones de varias parcelas de terreno de la finca ‘Río Hondo,’ inscritas a favor de diferentes personas, y no puede determinarse si la faja de terreno que constituye la servidumbre está en el resto de dicha finca que pertenece a Don Cornelio B. Parker, o en las parcelas segregadas pertenecientes e inscritas a favor de personas distintas del referido señor; segundo, porque en el acta aclaratoria no ha inter-venido Doña Consuelo Palbe, esposa de Don Antonio Monroig, a favor del cual se constituyó la servidumbre; tercero, porque en la escritura aclaratoria en que se determina el predio dominante, no han intervenido los esposos Parker, cuya intervención es necesaria, tanto más cuanto que en la fecha en que se constituyó la servidumbre no existía la Central Juanita, tal como se la describe en el acta, puesto que fué formada en escritura de 16 de octubre de 1911; y cuarto, porque imponiéndose obligaciones al constituirse la servidumbre ha debido estar representada la' Corporación Central Juanita; habién-dose extendido anotación preventiva, por el término legal, a folios 231 y 144 vuelto, tomos 30 y 41 de Bayamón, fincas 217 sextuplicado y 2001,'anotaciones letras C. y A. San Juan, abril 29 de 1913.”
*826Contra esta negativa ha interpuesto Antonio Monroig Obrador en tiempo oportuno, el presente recurso guberna-tivo, en el que solicita que sea revocada la expresada nota y que se ordene la inscripción del título presentado.
El primero de los argumentos aducidos por el recurrente en apoyo .de su recurso es que como la servidumbre se cons-tituyó a favor suyo mediante cierta consideración de dinero, no es requisito indispensable describir predio dominante al-guno, por lo que la escritura de 19' de agosto de 1911 es ins-cribible, lo que .equivale a decir que no se trata de una servi-dumbre predial, sino personal a favor de Antonio Monroig Obrador. Esta objeción hubiera podido hacerse cuando el registrador denegó la inscripción la primera vez que se pre-sentó el título, toda vez que no lo inscribió fundándose única-mente en que se trataba de una servidumbre predial y que por tanto era necesaria la descripción del predio dominante, mas no ahora, después no sólo de haber sido consentida aque-lla resolución, sino también cuando la propia parte recu-rrente está dando la razón al registrador, toda vez que en el acta aclaratoria no sólo expresa que se olvidó de hacer la descripción del predio dominante, sino que determina cuál es éste. Pero aparte de todo esto, indudablemente se trata de una servidumbre predial, ya que en el título de constitu-ción se consigna que será utilizada la servidumbre para lle-var cañas a la Central Juanita, y del contexto del documento se llega a la conclusión de que la servidumbre se constituyó en provecho de dicha central, por cuya razón la servidumbre es real y no personal.
Siendo, pues, una servidumbre predial, es necesario no sólo la descripción del predio sirviente, como se hizo, sino también la del predio dominante, ya que, de acuerdo con el artículo 13 de la Ley Hipotecaria, la inscripción de toda ser-vidumbre deberá hacerse en las hojas correspondientes a las dos fincas.
Dejando a un lado la alegación que hace el apelante de que los motivos de la negativa actual del registrador se fun-*827dan todos en defectos dirigidos contra el acta aclaratoria y no contra el título, pnes esto no resulta comprobado de la lectura de la nota recurrida, a más de que puede hacerse así si el acta contiene tales defectos que no subsanaban el título,, entraremos a considerar los cuatro motivos que tuvo el regis-trador para denegar la inscripción, considerando conjunta-mente los dos documentos presentados.
Cuando se han presentado últimamente los documentos para su inscripción, constaban en el registro varias segrega-ciones que del predio sirviente habían hecho sus dueños los esposos Parker y, como el artículo 20 de la Ley Hipotecaria impone al registrador el deber de negar la inscripción de un gravamen cuando resulta la finca inscrita a favor de persona distinta de la. que la gravó, procedió correctamente el regis-trador al negar en este caso la inscripción de la servidumbre, ya que en la manera en que está descrita la faja de terreno sobre la que se constituye, no es posible que dicho funciona-rio pueda determinar si la porción restante a los esposos Parker es la que ha de soportarla, o si afectará también a las porciones segregadas, y ante el riesgo de lastimar dere-chos adquiridos por terceros, no debe verificarse la inscripción. Díaz v. El Registrador de la Propiedad, 16 D. P. R., 275.
El segundo motivo de la nota no es sostenible. No cree-mos como sostiene el registrador que el acta aclaratoria con-tenga una transmisión del derecho de servidumbre de Antonio Monroig Obrador a favor de la Central Juanita y que por ello se hace necesaria la intervención y consentimiento de la esposa de dicho señor. Tal acta es solamente una descrip-ción que hace Monroig de la finca en cuyo favor se consti-tuyó la servidumbre, y no contiene transmisión de derechos de servidumbre a favor de la Central Juanita, ya que siendo predial se había constituido a favor de tal finca y por consi-guiente no es necesaria la intervención de la esposa en un documento que no tiene otro alcance que la descripción del predio dominante.
El tercer motivo de la negativa está ajustado a la ley. El *828acta aclaratoria tenía por objeto describir el predio domi-nante y por consiguiente, los dueños de la finca sirviente deben prestar su aquiescencia' a la exactitud de la descripción, siendo más necesario en este caso cuanto que, según el regis-trador, en la fecha de la constitución de la servidumbre no existía la Central Juanita en la forma que se describe en el acta aclaratoria, y porque siendo la servidumbre un gravamen impuesto por el dueño de una finca en beneficio del pro-pietario de otra, debe concurrir la voluntad de las dos partes en la determinación de las fincas.
También creemos sostenible el cuarto y último motivo de la nota, porque constituida la servidumbre, en favor de la Central Juanita como predio dominante, adquirió ésta por el con-trato obligaciones para las cuales los dueños de dicha Central no han prestado su consentimiento, lo que constituye un defecto insubsanable.
Por las razones expuestas debe confirmarse la nota recu-rrida menos en el segundo de sus motivos, que debe, ser revocado.

Confirmada en parte.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, y del Toro.
El Juez Asociado Sr. Wolf disintió.